196 S.E.2d 770 (1973)
283 N.C. 494
LAFAYETTE TRANSPORTATION SERVICE, INC.
v.
The COUNTY OF ROBESON et al.
No. 26.
Supreme Court of North Carolina.
June 1, 1973.
*773 Musselwhite & Musselwhite by Fred L. Musselwhite and Charlie S. McIntyre, Jr., *774 Lumberton, for Lafayette Transportation Service, Inc.
Ellis E. Page, Lumberton, for County of Robeson.
W. Earl Britt, Lumberton, for James Porter.
Boyce, Mitchell, Burns & Smith by G. Eugene Boyce, Raleigh, for Sanitation Services, Inc.
LAKE, Justice.
The plaintiff did not appeal. The appellants take no exception to the conclusion of the Superior Court that, as against the plaintiff, the grants to Sanitation Services, Inc., and to Porter of exclusive franchises to pick up, collect, transport and dispose of "garbage," as defined in the judgment of the Superior Court, are valid. Thus, the correctness of that conclusion is not before us on this appeal.
The sole question before us on this appeal is the correctness of the conclusions of the Superior Court that the county is not authorized by G.S. § 153-272 to grant an exclusive franchise to pick up, collect, transport and dispose of "trash" or "rubbish" and that the county may not, because of its issuance of the franchises to Sanitation Service, Inc., and to Porter, deny the plaintiff a license to pick up, collect, transport and dispose of industrial solid wastes which do not contain "garbage," or withhold from the plaintiff the approval letter required by the regulations of the State Board of Health as a prerequisite to an inspection of the plaintiff's solid waste disposal facility.
A county has no inherent power to adopt ordinances relating to the collection and disposal of garbage and other waste material, having only those legislative powers which the General Assembly has seen fit to confer upon it. Harris v. Board of Commissioners, 274 N.C. 343, 163 S.E.2d 387; High Point Surplus Co. v. Pleasants, Sheriff, 264 N.C. 650, 142 S.E.2d 697; Ramsey v. Commissioners of Cleveland, 246 N.C. 647, 100 S.E.2d 55. In the construction of a statute conferring such powers upon the county, as in other cases of statutory construction, the function of the court is to discover the intent of the Legislature and to give to the words of the statute the meaning which the Legislature had in mind. Hobbs v. Moore County, 267 N.C. 665, 149 S.E.2d 1; Southern Bell Telephone Co. v. Clayton, Commissioner of Revenue, 266 N.C. 687, 147 S.E.2d 195. Unless the contrary appears, it is presumed that the Legislature intended the words of the statute to be given the meaning which they had in ordinary speech at the time the statute was enacted. Parnell-Martin Supply Co. v. Motor Lodge, 277 N.C. 312, 117 S.E.2d 392; Southern Bell Telephone Co. v. Clayton, supra; Southeastern, etc., Seminary, Inc. v. Wake County, 251 N.C. 775, 112 S.E.2d 528; Greensboro v. Smith, 241 N.C. 363, 85 S.E.2d 292. However, the context of the statute must also be considered. Greensboro v. Smith, supra; Strong N.C. Index 2d, Statutes, § 5. In the absence of contrary indication, it is presumed that no word of any statute is a mere redundant expression. Each word is to be construed upon the supposition that the Legislature intended thereby to add something to the meaning of the statute. In re Watson, 273 N.C. 629, 161 S.E.2d 1; Jones v. Board of Education, 185 N.C. 303, 117 S.E. 37.
G.S. § 153-272, upon which the defendants rely as the source of their asserted authority to deny to the plaintiff a license to continue to carry on its established business, provides:
"Control of private collectors.The board of county commissioners of any county is hereby empowered to regulate the collection and disposal of garbage by private persons, firms, or corporations outside of the incorporated cities and towns of the county for the purpose of encouraging and attempting to insure an adequate and continuing service of garbage collection and disposal where the *775 board deems it to be desirable. In the exercise of such power, the board may issue a license to any private person, firm, or corporation to collect and/or dispose of garbage; may prohibit the collection and/or disposal of garbage by unlicensed persons, firms, or corporations; may grant to licensed persons, firms, or corporations the exclusive right to collect and/or dispose of garbage for compensation within a specified area and prohibit unauthorized persons, firms, or corporations from collecting and/or disposing of garbage within said area; and may regulate the fees charged by licensed persons, firms, and corporations for the collection and/or disposal of garbage to the end that reasonable compensation may be provided for such services. * * *" (Emphasis added.)
This statute was enacted in 1961. G.S. § 153-275, which was part of the same Act (Chapter 514 of the Session Laws of 1961) provides:
"Powers granted herein supplementary.The powers granted to counties by this article shall be deemed supplementary to any powers heretofore or hereafter granted by any other law, either general, special, or local, for the same or a similar purpose, and in any case where the provisions of this article conflict with or are different from the provisions of such other law, the board of county commissioners may in its discretion proceed in accordance with the provisions of such other law, or, as an alternative method, in accordance with the provisions of this article." (Emphasis added.)
Thus, the Legislature clearly intended that the authority conferred upon counties by G.S. § 153-272 to grant an exclusive franchise to collect and dispose of "garbage" be construed in conjunction with other statutes granting authority to boards of county commissioners to deal with the matter of garbage collection and similar matters, including those subsequently enacted.
In 1955 (Chapter 1050 of the Session Laws of 1955) the General Assembly enacted G.S. § 153-10.1. The caption of this section, as printed in the current compilation of the General Statutes, reads, "Local: Removal and disposal of trash, garbage, etc." When originally enacted, G.S. § 153-10.1 was made applicable to certain named counties only. By numerous amendments in subsequent years, other counties were added. Robeson County was not included in the list of counties to which the statute originally applied or to which it was extended by these amendments. However, in 1969 (Chapter 1003 of the Session Laws of 1969) the paragraph limiting the application of this statute to certain named counties was repealed, thereby giving G.S. § 153-10.1 statewide application. Thus, the word "local," still appearing in the caption of this section, is misleading and no longer applicable. G.S. § 153-10.1, in effect as a statewide law at the time of the action of the Board of Commissioners here in question, is a grant of powers to the Board, which, by virtue of G.S. § 153-275, is supplementary to the grant made by G.S. § 153-272 and the two statutes must be construed together. G.S. § 153-10.1 provides:
"Local: Removal and disposal of trash, garbage, etc.The board of county commissioners is hereby authorized and empowered, in its discretion, to issue, pass and promulgate ordinances, rules and regulations governing the removal, method or manner of disposal, depositing or dumping of any trash, debris, garbage, litter, discarded cans or receptacles or any waste matter whatsoever within the rural areas of the county and outside and beyond the corporate limits of any municipality of said county. * * *" (Emphasis added.)
Obviously, the word "garbage," as used in G.S. § 153-10.1, has a meaning different from the meaning of "trash", "debris", "litter" and "waste matter," as used in that statute. Otherwise, the latter terms are meaningless redundancies, which cannot be *776 presumed to have been the legislative intent.
Since the one statute is expressly declared by the Legislature to be supplementary to the other, the word "garbage" must be given the same meaning in both. While the word "garbage," standing alone, is loosely used in common speech to include a wide variety of waste, especially household waste, including, for example, waste papers and containers, this would seem to be the result of the common practice of householders to dispose of all types of kitchen and household wastes by putting them together in the same container for ultimate removal from the premises. Where there is a substantial, physical commingling of materials of different kinds, so that it is not thereafter practicable to separate them, the commingled mass tends to take on the character of the lowest grade of material.
Webster's New International Dictionary, 2d Ed., unabridged, defines garbage as "Offal, as the entrails of an animal or fish; refuse animal or vegetable matter from a kitchen, market, or store; often, loosely, offal mixed with other refuse, as ashes, paper, tin cans, etc.; hence, anything worthless or filthy; refuse." To the same effect, see: 38 C.J.S. Garbage p. 189; McQuillin, The Law of Municipal Corporations, 3rd Ed., § 24.247.
The 1969 Legislature, which converted G.S. § 153-10.1 into a statewide law, also enacted Article 13B of Chapter 130 of the General Statutes, authorizing the State Board of Health to establish a statewide "Solid Waste Disposal Program." This Act, in G.S. § 130-166.16, contains the following definitions:
"(1) `Garbage'All putrescible wastes, including animal and vegetable matter, animal offal and carcasses, and recognizable industrial by-products, but excluding sewage and human waste.
"(2) `Refuse'All nonputrescible wastes.
"(3) `Solid waste'Garbage, refuse, rubbish, trash and other discarded solid materials * * *"
While these definitions, as such, apply only to the defined terms as used in the Act of which they are a part, this statute is also part of the context in which G.S. § 153-272 appears. It clearly shows the Legislature distinguished "garbage" from "trash" and "rubbish."
Again, in a much older statute, G.S. § 160-233, adopted in 1917 and superseded in 1971 by G.S. § 160A-192, the Legislature authorized municipal corporations to provide by ordinances for the removal of "garbage, slops, and trash." This statute, enacted long before G.S. § 153-272, is also part of its context. It is another indication that, in the contemplation of the Legislature, "garbage" and "trash" have never been synonymous.
Since the Legislature has used the words "trash", "debris", "litter" and "waste matter" to bring within the scope of G.S. § 153-10.1, the companion, supplementary statute to G.S. § 153-272, materials distinguishable, in its contemplation, from "garbage," and, in other related statutes, has also indicated its use of "garbage", "trash" and "solid waste" as distinguishable materials, we conclude that the word "garbage," standing alone in G.S. § 153-272, must be given a restricted meaning such as that suggested in the above quoted dictionary definition.
We, therefore, find no error in the limitation by the Superior Court of the word "garbage," as used in G.S. § 153-272, to the definition of that term stated in its Conclusion No. 2. Since, by the express terms of G.S. § 153-272, the authority thereby conferred by the Board of County Commissioners to grant an exclusive franchise extends only to the collection and disposal of "garbage," it follows that there was no error in the conclusion of the Superior Court that the defendants do not *777 have authority to grant an exclusive franchise "to pick up, collect, transport and dispose of" wastes not falling within such definition of "garbage."
Consequently, there was no error in the conclusions of the Superior Court to which the defendants have excepted or in its judgment entered thereon.
Affirmed.